 FRANCHI BROS. CONSTRUCTION CORP.Franchi Bros. Construction Corp. and Local 535,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO. Cases 1-CA-11383 and 1-CA-1 1529September 20, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn May 3, 1977, Administrative Law Judge JuliusCohn issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting memorandum, the Charging Party filedexceptions, a brief in support thereof, and a brief inpartial support of the Decision, and the GeneralCounsel resubmitted its brief to the AdministrativeLaw Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Franchi Bros.Construction Corp., Newton, Massachusetts, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the complaint in CaseI-CA-11383, insofar as it alleges violations ofSection 8(a)( ) and (5) of the Act, be, and it hereby isdismissed.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the attached Decision, we find it unnecessary to pass onthe Administrative Law Judge's arguendo findings that even if Respondentwere bound to the AGC contract or were required to bargain with Local535. there would be no violation of Sec. 8(aX5) of the Act by its decision tosubcontract certain work.232 NLRB No. 26DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This case washeard at Boston, Massachusetts, on October 6 and 7, 1976.Upon a charge filed in Case I-CA-11383 by Local 535,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union, on January 27, 1976,and served the same date, the Regional Director for Region1 issued a complaint on March 11, 1976. Thereafter theUnion filed an additional charge in Case I-CA- 11529 onMarch 15 which was served on March 16, 1976. TheRegional Director then issued an order consolidating casesand an amended complaint on May 6. The amendedcomplaint alleges that Franchi Bros. Construction Corp.,herein called Respondent, discharged two of its employeesbecause of their membership and activities on behalf of theUnion, and further violated Section 8(a)(5) of the Act byrefusing to bargain with the Union since December 18.1975. Subsequently, on June 4, 1976, the Union filed anamended charge in Case I-CA- 1383 upon which theRegional Director issued a second amended complaintdated August 10 alleging additionally that Respondentviolated Section 8(aX5) of the Act by subcontracting unitwork since March 1, 1976, without notifying or bargainingwith the Union. Respondent filed an answer denying thecommission of unfair labor practices.IssuesWhether Respondent terminated two employees becauseof their membership and activities on behalf of the Unionrather than for their poor work performance.Whether Respondent is bound to a collective-bargainingagreement between various Locals and District Councils ofthe United Brotherhood of Carpenters including the Unionand the Associated General Contractor of Massachusetts,Inc., herein called AGC.Whether, in the event that Respondent is bound to theAGC agreement, it has refused to recognize and bargainwith the Union as the collective-bargaining representativeof its employees.Whether Respondent is obliged, in any event, to bargainwith the Union as the majority representative of itsemployees.Whether, if Respondent is bound to the AGC agreementor otherwise must recognize and bargain with the Union, itunlawfully subcontracted unit work without notice to theUnion.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. All parties havesubmitted briefs which have been carefully considered.On the entire record in the case and from my observationof the witnesses and their demeanor, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYRespondent, a Massachusetts corporation, has its princi-pal office and place of business in Newton, Massachusetts,179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has been continuously engaged as a general buildingcontractor. Respondent purchased at all times materialherein large quantities of building materials which itcaused to be transported from States of the United Statesto the Commonwealth of Massachusetts, and has providedconstruction services having an annual value in excess of$50,000 to companies who are engaged in interstatecommerce. The complaint alleges, Respondent admits, andI find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.11. ]HE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.[11. THE UNFAIR LABOR PRACTICES ALLEGEDA. The FactsThe Union herein which has jurisdiction over theNorwood, Massachusetts, area, is one of a group ofCarpenters Locals and Carpenters District Councils whohave been parties to collective-bargaining agreements withthe AGC and other employer contractor associations, themost recent agreement having been effective June 16, 1974,until June 15, 1976. Respondent has been engaged in thegeneral construction business throughout the Massachu-setts and New England area, and in 1974 it was erecting aFederal building in Fitchburg, Massachusetts. Before Juneof that year Respondent had been observing unionconditions at the Fitchburg jobsite including payment ofunion scale wages and contributions to the union pensionand welfare funds as provided in the then existingcollective-bargaining agreement with the AGC. Just priorto June 19, 1974, Carl Johnson, business agent ofCarpenters' Local 48, which had jurisdiction over theFitchburg area, came to the site and explained to thesuperintendent, Lincoln Walker, that the Carpenter UnionDistrict Councils were involved in negotiations with theAGC and it appeared there would be a strike. Johnson saidthat Respondent would have to sign a memorandum ofunderstanding providing that it will abide by whateveragreement is reached between AGC and his union in orderto avoid a strike at the Fitchburg jobsite. Walker relayedthis information to his superior and, on June 19, AnthonyFranchi, one of the principals of Respondent, met at thesite with Johnson and they executed a memorandum ofunderstanding. This agreement provided for the increasesin wage rates and the contribution to an apprenticeshipand training fund, both of which to be effective June 16,1974. It further provided that Respondent will abide by theterms of an agreement entered into between the AGC and"the Union" effective upon the date of said agreement. Itfinally stipulated that in the event AGC and "the Union"do not enter into a new agreement, the memorandum willexpire on June 15, 1975. The memorandum was executedby Anthony Franchi for the "Employer" and the "Union"is designated as Carpenters' Local Union No. 48 andi Dodge Reports is a construction industry publication which contains,among other things. listings of proposed construction sites. The particularreport Moseley read also noted that Franchi intended to subcontract.signed by Johnson as business agent. A strike ensuedduring which Respondent was able to continue workingand eventually the strike was settled on June 24.The new collective-bargaining agreement between theAGC and the Carpenter Locals and District Councils waseffective retroactively from June 16, 1974, and wasdifferent in format from that of prior agreements betweenthose parties. In former years upon agreement having beenreached, separate contracts were then drawn and executedby the AGC and other employers' associations on the onehand with each individual carpenter local on the otherhand. Thus the former AGC agreement, dated June 15,1973, the terms of which Respondent was following atFitchburg, was signed solely by Carpenters' Local UnionNo. 48. The 1974 AGC agreement however consisted ofonly one document signed on one page by all theCarpenter Locals and District Councils. Respondent didnot execute this agreement but did abide by its terms as ithad undertaken in the memorandum of understanding withLocal 48, the only document it signed. Respondentcompleted its job at Fitchburg approximately at the end of1974.At the end of 1975 Respondent commenced work on aresidential apartment construction site in Norwood. Beforethis, having read about the planned project in the DodgeReports,' Thomas Moseley, the business agent of Local535, the Union Charging Party herein, called DominickFranchi, also a principal of Respondent in August andadvised him that his local had jurisdiction for thecarpenters in Norwood and it desired to place men on jobs.Franchi told him that the job he contemplated was forresidential apartments for which he could not afford theregular carpenters' rate. Moseley informed him that therewas a clause in the contract under which the Union couldmake special agreements for certain work in order to becompetitive. Moseley said that he could furnish carpentersfor work on this site under a house rate. Franchi thenreplied that he would get back to him when he needed help.On December 8, Franchi called Moseley and asked thathe send two carpenters to begin work the followingmorning on footings and foundations for the apartmentproject. He told Moseley that he wanted two experiencedmen who had worked with Simon forms. These are aspecial type of form in use in the industry for approximate-ly 10 years, and utilized in the building of forms for thepouring of concrete. There was a discussion betweenMoseley and Franchi concerning the rates these menwould be paid. Moseley stated that the carpenter would bepaid at a residential rate of $7.50 and advised Franchi thathe would be able to save money by taking one journeymanand an apprentice whose rate was agreed to be $4.50 perhour plus fringes. The Union then referred for work onDecember 9, Louis Pisano, a carpenter of many years'experience, and Gary Moore, an apprentice. The followingday, December 10, Harold Bridges came to work as acarpenter and, on December 11, Henry Standing alsoreported to work. Both of these employees had beenreferred, at Franchi's request, from the Massachusetts StateUnemployment Service. Frank Amendola, a carpenter180 FRANCHI BROS. CONSTRUCTION CORP.foreman and superintendent for Respondent on other jobsand a union member for many years, supervised theseemployees from December 10, when he first came to theNorwood jobsite. In addition to Pisano and Moore,Standing also was a member of the Union. Standing andBridges both were paid at the rate of S$5 per hour.On December 17, the four carpenters met with Moseleyat his office and signed work assessment cards whichauthorized Respondent to deduct 10 cents per hour fromtheir wages each week as a working assessment due to thelocal union under whose jurisdiction they are employed. Atthe same time Moseley explained to Standing and Bridgesthat they were receiving wages below that set in theagreement.On December 18, Pisano, who had been designated shopsteward by Moseley, approached Amendola and gave himan assessment card to sign. According to Pisano, heobserved Amendola showing the card to Franchi whothrew up his hands. A few minutes later Amendolareturned the card to Pisano and told him he did not wantto sign it. Amendola said he did not recall discussing orshowing the card to Franchi or anybody else. He said thathe understood, when he was hired for the job, that it was tobe nonunion. Therefore he gave it back to Pisano tellinghim this was a nonunion job. I credit Pisano's testimonythat Amendola showed the card to Franchi. DespiteAmendola's contention that he knew the job to benonunion, he also must have been aware that Respondentcontributed to the State Carpenters pension welfare fundon his behalf at all the jobs for which he was employed byRespondent, including the Norwood site.During the preceding day, December 17, Pisano noticeda young man hitting nails and inquired of the engineer atthe jobsite whether this man was a carpenter, to which theengineer replied that he was. Pisano then asked whether heheld a union book and the engineer told him he did notneed one. The following morning Amendola came toPisano and informed him that he had been talking aboutFranchi's son with the engineer, and Franchi had been putout about this matter. Amendola testified that while he didnot recall making this statement to Pisano, he was on thejob during the incident involving Franchi's son, but he hadonly heard about it from Anderson, the engineer, and hadnot himself been involved. Anderson testified on behalf ofRespondent but did not refer to the incident. Again I creditPisano's version as Amendola was very vague and evasiveas to this matter and Anderson, who was available, was notasked to deny it.On December 18, Moseley went to thejobsite and spoketo Dominick Franchi concerning the wage rate being paidto Standing and Bridges. He pointed out that theagreement provided for the payment of the housing rate of$7.50 plus health, welfare, and pension benefits, but thetwo carpenters were receiving only $5 without any fringepayments. Franchi responded that there was no agreementbetween him and the Union. During the course of thisconversation Franchi also indicated to Moseley that in anycase, he intended to lay off two men because of theweather. In addition at one point Franchi requested thatMoseley refer some contractors to him to give prices onframing of the apartment building. Moseley stated that hedid not deem this to be an unusual request from acontractor. With respect to the prospective layoff, heassumed that Franchi had been referring to Standing andBridges.The following day, December 19, Amendola gave Pisanoand Moore their checks and told them that they were beinglet go because Respondent was kind of caught up with thejob at that point. There was no other explanation.According to Respondent, Pisano and Moore were dis-charged because of their poor work performance. Franchistated that he had occasion to observe their work and theymade mistakes, they argued with one another, theirproduction was poor, and they were not experienced atusing Simon forms as he had been led to believe. Franchisaid that they worked on footings for several days andseemed to be confused as to the lines. He then told theforeman to put them on Simons forms, work which is morecomplicated than footings, but Moseley had told him thatthe men he was sending were experienced with the erectionof Simon forms. Franchi stated that Pisano and Moorewere also confused in working with Simon forms because itappeared that they did not have sufficient experience.Franchi did not warn Pisano or Moore or criticize theirwork but told Amendola to take care of it.Amendola testified that Pisano and Moore first workedon footings and then were assigned to the Simon forms. Heobserved that they were taking too long in putting up theseforms because they did not know enough about it. He saidhe discussed this with Franchi who called Moseley and wastold that he would get the right men who knew aboutputting up Simon forms. Amendola said as a result of thishe and Franchi decided to let them go on December 19.Although Amendola testified that Pisano and Moore werelaid off because they were too slow and were not puttingthe Simon forms together properly, he did not indicate tothem that they would be laid off for these reasons. He justtold them that they were caught up with the work. Whenthe two of them were laid off, Bridges and Standing wereput to work on the Simon forms. With regard toAmendola's testimony I find that he was evasive and, attimes, contradictory and accordingly do not credit him.For example, at one point Amendola said he did not knowwhether Standing and Bridges had experience with Simonforms but they had told him they had worked with them.He also said he was not aware that Pisano had moreexperience with Simon forms than Standing or Bridges. Hethen admitted he may have put Pisano and Bridges to worktogether on forms because Bridges had never worked onthem before. He later said he did not recall telling Pisano toshow Bridges how to do it while just prior to that hetestified he may have put Pisano to work with Bridges.Franchi, himself, testified that he believed Pisano andMoore were not qualified and was aware of that within 3days, yet he continued their employment for 10 days. Thiswas despite the fact that it is not uncommon to letunqualified people go immediately on construction sitesand replace them with other employees. He was also awarethat the Union had a large pool of unemployed carpenters.Soon after Pisano and Moore were laid off there was asnowstorm which shut down the jobsite for about a week.Respondent did not hire any more carpenters but retained181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStanding and Bridges who worked for the following monthon a part-time basis due to the weather. At the end ofJanuary, Standing was let go and Bridges remained withAmendola completing the balance of the carpentry workthemselves. On February 24, 1976, Respondent subcon-tracted to Lavoie Construction Co. Inc., the framing workfor the jobsite. Then on May 10, Respondent subcontract-ed the drywall work to J. H. G. Drywall Corp., and later onJuly 22, subcontracted the furnishing and installation ofkitchen cabinets to N. J. McDonald and Sons Inc. None ofthese subcontractors had contracts with any carpenterlocal union though the work performed by these subcon-tractors was within the work jurisdiction of the carpenters.B. Analysis and Discussion1. The memorandum of understandingThe General Counsel and the Charging Party contendthat by executing the memorandum of understandingdated June 19, 1974, Respondent is bound to the collective-bargaining agreement ultimately signed by the AGC andthe various Carpenter District Councils and Local Unionseffective June 16, 1974. It is urged that, by signing thememorandum, Respondent agreed to abide by the terms ofsaid agreement with AGC. Actually there is no issue as toRespondent's obligation to abide by the substantive termsof the new AGC agreement which indeed it did atFitchburg. The real issue involved herein is concerned notwith terms of that agreement but with the parties to theagreement. The question is whether Respondent agreed inthe memorandum to be bound to every signatory of theAGC agreement or whether it merely agreed only withLocal 48 to be bound to it and abide by the terms of saidagreement. The plain language of the memorandum ofunderstanding refers to an agreement to be enteredbetween AGC and "the Union." The "Union" that signedthe memorandum is Carpenters Local No. 48. There is nomention of any other Local Union or District Council ofthe Carpenters. It is clear the memorandum was executedsolely by and between Respondent and Local 48 and thereis no evidence that any other local was intended to be aparty or was to be incorporated by reference. The parties tothe AGC agreement, so called, were the AGC and othernamed employer associations, and the various namedCarpenter District Councils and Local Unions. NeitherRespondent nor other independent contractors wereparties to that agreement. The purport and meaning of thememorandum was undoubtedly an agreement by Respon-dent with Local 48 whereby it agreed with that LocalUnion to abide by the terms of the AGC agreement uponexecution, and I so find.It is noted that the only specific provision of thememorandum as to conditions of employment related to awage increase and contribution to the union welfare funds,which the parties agreed would be effective immediately. It2 Sheet Metal Workers' International Association, Local Union No. 270(General Sheet Metal Co.), 144 NLRB 773 (1963), relied on by the GeneralCounsel is inapposite. In that case an employer who signed an interimagreement agreeing to be bound by a collective-bargaining agreement to benegotiated and executed between an association and a union, refused toexecute the contract because it contained a provision for an industry fundwhich he could not accept. The employer had previously agreed to be boundis clear that Respondent was undertaking to be bound bythe substantive terms of the AGC agreement with Local 48and not to any collective-bargaining relationships with ahost of other Local Unions. It is also noted that the firstparagraph of the memorandum reaffirms the relationshipwith Local 48 existing at the time which was thatRespondent agreed to abide by the terms of the prior AGCagreement with the Union dated June 16, 1973. Thatagreement and all previous agreements with AGC hadbeen executed individually by Local 48 as did the otherLocal Unions. The 1974 AGC agreement for the first timeprovided for a single document with one signature page towhi'ch all Local Unions appended their signatures. Respon-dent could not have foreseen such a development norindeed did Local 48 as the unions were opposed to thatpractice. Local 48 was merely interested in obtainingRespondent's agreement to abide by Local 48's agreementwith AGC. There is nothing to indicate that Respondenthad agreed to become party to an agreement with all theother Carpenter Locals. I find, however, without resort tothe argument of the changed format of the 1974 AGCagreement, that the language of the memorandum ofunderstanding plainly indicates that Respondent wascontracting only with Carpenter's Local 48 and that theAGC agreement of 1974 does not create a collective-bargaining relationship between the Union herein andRespondent at the Norwood site in 1974. I shall thereforedismiss so much of the amended complaint as alleges thatRespondent violated Section 8(aX5) of the Act by refusingto be bound by the collective-bargaining agreementbetween the AGC and the Union.22. The alleged violation of Section 8(aX3) of theActThe complaint alleges that Respondent dischargedPisano and Moore on December 19 because of theiractivities on behalf of the Union. Both of these employeeshad been referred to the job by the Union. At the outsetPisano had made it clear that he had been appointedsteward by Moseley. Moore for his part complained toAmendola about the stockpiling of forms a distance awayfrom where they were working and stated that at other jobslaborers would bring the stock to the carpenters to whichAmendola replied that this is not a union job. Pisano wasactive in distributing the working assessment deductionauthorization cards to all the employees and even toAmendola, the foreman. On December 17 there was theincident concerning Pisano's questioning the presence of ayoung man who turned out to be Franchi's son working asa carpenter without a membership book. In addition,Pisano was involved in the question of Bridges andStanding receiving $5 an hour, less than the union wagerate. This culminated in the visit to the jobsite onDecember 18 by Moseley demanding that they not only beto that specific agreement and refused to execute it because it disliked one ofits terms. That is distinguishable from the instant case where the parties tothe agreement were expanded and an attempt is being made to bindRespondent to additional unions. It is noted that Respondent herein abidedby its agreement with Local 48 with regard to all th, substantive provisionsof the AGC agreement at the jobsite in Fitchburg.182 FRANCHI BROS. CONSTRUCTION CORP.given the agreed-upon wage but also that Respondenthonor the collective-bargaining agreement with the AGC.This event was followed by the discharge of Pisano andMoore on the following day, December 19. In the face ofthis activity and sequence, I am not persuaded byRespondent's defense that Pisano and Moore were termi-nated because of their poor job performance.Respondent's witnesses testified to a litany of faultywork by Pisano and Moore including their confusion,fighting with one another, inexperience with Simon forms,and their slow production. Despite all of these faults, itdoes not appear that any of Respondent's supervisorsincluding Franchi, Amendola, or the engineer Anderson,criticized their work performance or even warned themthat they would be let go unless their work improved.Franchi himself stated he could tell within 3 days thatPisano did not have the requisite experience with Simonforms and yet, although the erection of such forms were theprimary work in progress at the time, he let Pisano andMoore continue until a number of days later, despite thefact that many carpenters were available at the Union forwork. Interestingly enough, when they were terminated heretained Standing and Bridges, both of whom were referredby the State Employment Service rather than the Union ata lesser wage rate, and Bridges himself testified that he hadno experience with Simon forms. I find on the basis of allthe credited evidence that Respondent discharged Pisanoand Moore because of their activities on behalf of theUnion rather than because of their poor work performanceas alleged.33. The alleged refusal to bargain and unlawfulsubcontractingAlthough the General Counsel and the Union reliedprimarily upon the memorandum of understanding withLocal 48 to bind Respondent to the AGC contract with theUnion herein, they sought in the alternative to impose abargaining obligation on Respondent arising from the factthat three of the four employees prior to December 19 weremembers of the Union. However, there is no evidence thatMoseley on behalf of the Union sought recognition andbargaining with Respondent on that basis or requested todo so. It is clear that Moseley did not request bargaining atall, but rather was attempting to enforce the AGCagreement because of his belief that Respondent wasbound to it through its execution of the memorandum ofunderstanding with Local 48.While it has been held that a formal demand forbargaining is not necessary to support a bargaining orderagainst an employer who has engaged in unfair laborpractices,4as in the instant case where Respondent hasunlawfully discharged two employees, I believe a differentsituation obtains in the circumstances of this case whichinvolves a construction site rather than a plant. Abargaining relationship does not automatically result froma building contractor calling a local union hall for referrals1 The fact that I have found that Respondent was not bound to the AGCagreement by virtue of having executed the memorandum of understandingwith Local 48, does not militate against this result. It is clear that Pisano andMoore were acting on behalf of the Union as was Moseley in attempting toenforce the agreement even though he may not have been entitled to do so.and agreeing to pay the area wage scale including fringebenefits. Nor do payments to various union benefit fundson behalf of certain employees who request it create thesame results. It is quite common for contractors cominginto a locale to utilize the construction trades hiring halls asan employment agency, something different than a collec-tive-bargaining agreement which is consensual. IndeedMoseley was quite happy to respond to Franchi's call fortwo carpenters, in view of the employment situation in theindustry, and it was Moseley who urged Franchi to utilizethe hall even before the job commenced.Assuming a bargaining order under N.LR.B. v. GisselPacking Co. Inc., el al., 395 U.S. 575 (1969), were otherwisewarranted, there are no union authorization cards here forthe purpose of representation, only authorizations for theemployer to make deductions for working assessments tobe paid to the Union. These are again not uncommon inthe construction trades and do not constitute authorizationfor representation.I find in all the circumstances that the Union is notentitled to a bargaining order as majority representative ofRespondent's carpenter employees at the Norwood site.5There remains the issue of the alleged unlawful subcon-tracting. As I have found that no duty to bargain has ariseneither through the memorandum or by virtue of theUnion's alleged majority status and unfair labor practicesof Respondent, it follows that Respondent was not obligedto refrain from subcontracting. Moreover, this result wouldobtain even if the principal contention of the GeneralCounsel and the Union with regard to the memorandumwere followed. Assuming that Respondent is bound to theAGC contract, I would find that its subcontracting was notviolative of the Act. The AGC contract clearly providesthat a contractor may subcontract work if it subcontractsto a union contractor. The right to subcontract is thusestablished, subject only to the limitation that it be given toa union subcontractor. When the contractor does otherwiseand subcontracts to a nonunion subcontractor, then he hasengaged in a contract violation subject to the arbitrationprocedures of the agreement or any other remedy theUnion may have. The Board has long held that it wouldnot enforce contract violations particularly as in thissituation where the parties have a remedy as provided incontractual procedures. Accordingly, I would find noviolation of Section 8(aX5) based on subcontracting even ifRespondent were a party to the AGC agreement.Assuming the validity of General Counsel's alternatecontention that Respondent was required to bargain withthe Union even if not bound to the AGC agreement, Iwould not find it engaged in unauthorized subcontracting.The Union was always aware of Respondent's intention tosubcontract as it was informed through the request for bidsin the Dodge Reports as well as Franchi's request toMoseley, as admitted by the latter, that he submit names ofsubcontractors to him. In spite of this, the Union did notrequest bargaining. This sheds additional light on themotivation of the Union which was to rely on its belief that4 See Beasley Energy, Inc., d/b/a Peaker Run Coal Company, OhioDivision #1, 228 NLRB 93 (1977).5 Such order would appear to be futile in any case since, as the GeneralCounsel notes in his brief, the project was in all probability completed bythe time of the hearing.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent was bound to the AGC agreement. For all ofthe above reasons, the allegations of the complaint as tosubcontracting are dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes, burdening and obstructing commerce, andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged Louis Pisanoand Gary Moore in violation of Section 8(a)(1) and (3) ofthe Act. While it appears that Respondent may havecompleted its work on the Norwood apartment project,that fact is not clear from the record. I shall, therefore,recommend the following order for affirmative action inthe alternative.In the event that the project has not yet been completed,I shall recommend that Respondent offer Louis Pisano andGary Moore immediate and full reinstatement to theirformer position or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights, and make them whole forany loss of pay they may have suffered as a result of thisdiscrimination against them by payment to them of a sumof money equal to that which they would have earned aswages from the date of their discharge to the date of theiroffer of reinstatement, less their net earnings during suchperiod, in accordance with the formula prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), together withinterest on such sum, such interest to be computed inaccordance with the formula prescribed in Isis Plumbing &Heating Co., 138 NLRB 716 (1962). In this connection, Inote that as I have found that Respondent did notunlawfully subcontract carpentry work, the discriminateeswould not have been entitled in any event, to the workperformed by employees of the subcontractors.In the event the project has been completed, I recom-mend that Respondent need not be required to offerreinstatement to Louis Pisano and Gary Moore, but shallinstead send a letter to each stating that, notwithstandingtheir discharges, they will be considered eligible foremployment in the future at any of Respondent's projectsif they should choose to apply for employment at any ofthem. Respondent is not required to offer them employ-6 Imerbhoro Contractors, Inc., 157 NLtRB 1295, 1302 (1966); BechtelCorporation. 141 NLRB 844, 845 (1963).? In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Lahbor Relations Board, the findings.ment at other projects but only to consider them foremployment on a nondiscriminatory basis.6In addition, Respondent shall include in the letters toLouis Pisano and Gary Moore copies of the notices whichwould otherwise have been posted if the project had notbeen concluded. Respondent shall also mail copies of thenotice to all of its employees employed by it at theNorwood residential apartment jobsite on December 19,1975.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discriminatorily discharging employees LouisPisano and Gary Moore, Respondent engaged in unfairlabor practices in violation of Section 8(a)(3) and (1) of theAct.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. The General Counsel has not established thatRespondent has violated Section 8(a)(5) of the Act withrespect to the allegations of the complaint in Case I-CA-11383.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER7The Respondent, Franchi Bros. Construction Corp.,Newton, Massachusetts, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof Local 535, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or any other labororganization, by discharging employees or otherwisediscriminating against them in any manner with regard totheir hire and tenure of employment or any term orcondition of employment because of their union activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed by Section 7 of the Act, except to the extentthat such rights are affected by the proviso to Section8(a)(3) of the Act.2. Take the following affirmative action designed toeffectuate the purposes and policies of the Act:(a) In the event that Respondent's operations at theNorwood apartment residential project are still in progress,offer to Louis Pisano and Gary Moore immediate and fullreinstatement to their former positions, or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority or other rights previouslyenjoyed, and make each of them whole for any loss of payconclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.184 FRANCHI BROS. CONSTRUCTION CORP.due to the violation against them in accordance with themanner set forth in the section of this Decision entitled"The Remedy."(b) In the event that Respondent's operations at theNorwood residential apartment project have been com-pleted, make whole Louis Pisano and Gary Moore for anyloss of pay they may have suffered by reason of theirdischarges and assure them of their future eligibility foremployment by Respondent in the manner and to theextent set forth in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(d) In the event that Respondent's operations at theNorwood residential apartment project are still in progress,post at said project, copies of the attached notice marked"Appendix."8Copies of said notice to be furnished by theRegional Director for Region I, after being duly signed bythe Respondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, andremain posted as long as operations on the Norwoodproject are in progress, but for a period of no longer than60 days from the date of posting, in conspicuous places,including all places where notice to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) In the event Respondent's operations at the Norwoodproject have been completed, mail copies of the aforesaidnotice to the employees specified in the section entitled"The Remedy."(f) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of a United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."IT IS FURTHER ORDERED that the complaint in Case I-CA-I 1383, insofar as it alleges violations of Section 8(a)(1)and (5) of the Act, be, and it hereby is, dismissed in itsentirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, an Administrative Law Judge of the NationalLabor Relations Board has found that we, Franchi Bros.Construction Corp., has violated the National LaborRelations Act and we have been ordered to post this notice.WE WILL NOT discharge any employee for engagingin union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce, our employees in the exercise ofrights guaranteed them under Section 7 of the Act.WE WILL offer Louis Pisano and Gary Mooreimmediate and full reinstatement to their former orsubstantially equivalent position, without prejudice totheir seniority or other rights and privileges previouslyenjoyed, if we have not completed our operations at theNorwood residential apartment project.WE WILL in the event that the Norwood residentialapartment project has been completed, assure LouisPisano and Gary Moore that they are eligible for futureemployment by us.WE WILL make Louis Pisano and Gary Moore wholefor any loss of pay they may have suffered by reason ofthe discrimination against them.FRANctu BROS.CONSTRUCMON CORP185